J-S28007-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NATHAN MANIGO                              :
                                               :
                       Appellant               :   No. 1468 MDA 2017

                  Appeal from the PCRA Order August 31, 2017
              In the Court of Common Pleas of Lackawanna County
              Criminal Division at No(s): CP-35-CR-0000147-2016


BEFORE: OLSON, J., KUNSELMAN, J., and MUSMANNO, J.

JUDGMENT ORDER BY OLSON, J.:                              FILED JULY 09, 2018

        Appellant, Nathan Manigo, appeals pro se from the August 31, 2017

order dismissing his first petition filed pursuant to the Post-Conviction Relief

Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We dismiss the appeal.

        As our disposition is based on the procedural posture of this case, we

decline to set forth the factual background. On December 14, 2016, Appellant

pled guilty to possession with intent to deliver a controlled substance. 1 On

March 2, 2017, the trial court sentenced Appellant to 21 to 42 months’

imprisonment. Appellant did not file a direct appeal.

        On April 27, 2017, Appellant filed a pro se PCRA petition. The PCRA

court appointed counsel; however, Appellant indicated that he wished to


____________________________________________


1   35 P.S. § 780-113(a)(30).
J-S28007-18


proceed pro se. The PCRA court held a hearing pursuant to Commonwealth

v. Grazier, 713 A.2d 81 (Pa. 1998), concluded that Appellant knowingly and

intelligently waived his right to PCRA counsel, and permitted him to proceed

pro se. On August 31, 2017, the PCRA court dismissed the petition. This

timely appeal followed.2

       Appellant presents five issues for our review:

    1. Did the [trial] court abuse its discretion[ ] when it did nothing to
       protect the integrity of the [suppression hearing] . . . ?

    2. Did counsel render ineffective assistance . . . [by not pursuing the
       suppression issue]?


    3. Was [A]ppellant[’]s plea unlawfully induced . . . ?


    4. [Did the PCRA court err in finding that no compact disk existed?]


    5. Did the [PCRA] court err[] in denying [A]ppellant a PCRA hearing
       ...?

Appellant’s Brief at 5.

       Prior to addressing the merits of these issues, we address a preliminary

matter. As noted above, Appellant was entitled to counsel for this, his first,

PCRA petition. Appellant, chose, however, to prosecute his PCRA petition pro

se. Although he is pro se, Appellant must comply with the Pennsylvania Rules

of Appellate Procedure. Commonwealth v. Ray, 134 A.3d 1109, 1115 (Pa.

____________________________________________


2The PCRA court did not order Appellant to file a concise statement of errors
complained of no appeal. See Pa.R.A.P. 1925(b). Nonetheless, on January
10, 2019, it issued an opinion setting forth its rationale for denying the
petition.

                                           -2-
J-S28007-18



Super. 2016) (citation omitted). Pennsylvania Rule of Appellate Procedure

2119(a) provides that, “The argument [section of an appellant’s brief] shall

be divided into as many parts as there are questions to be argued[.]”

Pa.R.A.P. 2119(a).     In this case, Appellant failed to divide the argument

section of his brief into five sections, i.e., the number of questions to be

argued.     Instead,    he   made   rambling    arguments    in   one,   large,

incomprehensible section of his brief. As this substantial defect hinders our

review of this appeal, we dismiss the appeal. See Pa.R.A.P. 2101 (providing

for dismissal of appeals where there are substantial defects in the appellant’s

brief).

      Appeal dismissed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/09/2018




                                     -3-